COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Union Pacific Railroad Co. v. Dorothy Ceasar, et al.

Appellate case number:    01-21-00274-CV

Trial court case number: 2020-82642

Trial court:              129th District Court of Harris County

       Appellant’s, Union Pacific Railroad Company, counsel has filed a motion to withdraw as
counsel in this case. Union Pacific has consented to the motion to withdraw, and Appellees do not
oppose the motion. Baker Botts LLP and its attorneys Gavin R. Villareal and Maddy R. Dwertman
have entered appearances as Union Pacific’s new counsel. The motion to withdraw is granted.
       It is so ORDERED.

Judge’s signature: _______/s/ Sarah Beth Landau________________________________
                               Acting individually


Date: _December 16, 2021_________________